Citation Nr: 1127814	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  09-29 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an increased rating for chondromalacia patellae, right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia patellae, left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, on behalf of the Regional Office (RO) in Newark, New Jersey.

In June 2010 the Veteran testified during a hearing at the RO before the undersigned.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's June 2010 Board hearing, and the Veteran has waived initial AOJ consideration of this evidence.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted, as the evidence does not show, and the Veteran has not asserted, that he is unemployable as a result of the service-connected knee disabilities on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his June 2010 Board hearing the Veteran gave credible testimony indicating that he has had back problems since falling thirty feet during service.  While the Veteran essentially acknowledged that his service treatment records contained no complaints related to back pain, the Veteran indicated that he had primarily been concerned with seeking treatment for his knees at that time.  The Board observes that in a statement received in October 2007, a service comrade confirmed that the Veteran had experienced back pain following his fall from a helicopter during service.  The Board finds that a comprehensive VA spine examination would be helpful to the Board prior to adjudicating the issue of entitlement to service connection for a low back disability.  As such, the Board finds that the Veteran should be afforded a VA spine examination to address the medical matters presented by this issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also observes that the Veteran has not undergone a VA examination of the knees since May 2007, and the Veteran and his representative have essentially asserted that the Veteran's knee disabilities have worsened since the May 2007 VA examination.  As such, the Board finds that the Veteran should be afforded a VA examination to rate his service-connected knees disabilities.
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA spine examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's chronic low back disability is related to his military service.  The rationale for any opinion expressed should be set forth.

2.  The Veteran should be afforded a VA examination to determine the nature and severity of his service-connected left and right knee disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

3.  The AOJ should then readjudicate the issues on appeal.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

